 In the Matter ofROBINSONWOOD TURNING Co.antiUNITED STEEL-WORKERS OFAMERICA, C. I. O.Case No. 1-R-20'15.-Decided November2,1944Mr. H. Abrahamson,of Burlington, Vt., for the Company.J1r. James F. Hanley,of West Rutland, Vt., for the Union.Air. Louis Colvin,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of RobinsonWood Turning Co., Burlington, Vermont, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Robert E. Greene, Trial Examiner.Said hearing was held at Burlington, Vermont, on October 13, 1944.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The TrillExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs before the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYRobinson Wood Turning Co., is a partnership with its principalplace of business at Burlington, Vermont, where it is engaged in themanufacture of a variety of wood turnings.The Company purchasesabout 80 percent of its raw materials from points outside the State ofVermont.During 1943 the Company sold products valued in excessof $400.000, about 98 percent of which was shipped to points outsidethe State of Vermont.59 N. L. R. B., No 10.29 30DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the Company is engagedin commercewithin the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring August 1944, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The Company did not reply to this request.A statement of a Field Examiner of the Board, introduced' intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesat the Burlington plant of the Company, excluding supervisory andclerical employees, constitute an appropriate bargaining unit.Theonly controversy with respect to this unit concerns six supervisoryemployees.2The Company contends that the six employees listed in footnote 2,are supervisory employees and should be excluded from the unit.TheUnion- urges their inclusion.The record indicates that these six per-sons have the authority to effectively recommend changes in'the statusof other employees.Accordingly, we find that such employees aresupervisory employees, and as such, we shall exclude them from theunit.We find that all production and maintenari,e employees at, theBurlington plant of the Company, excluding clerica^ employees andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.1The Field Examiner reported that the Union presented 44 membership application cards.There are approximately 55 employees in the appropriate unit.2Myers, Dague, Andrews, Theriault,Viau, and Fish. ROBINSON WOOD TURNING CO.31V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Robinson WoodTurning Co.,Burlington,Vermont, an election by secret ballot shallbe conducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the First Region, acting in this matteras agent for the' National Labor Relations Board, and subject toArticle III,Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the Uinted States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Steelworkers of America,C. I. 0., for the purposes of collectivebargaining.MR. JOHN Al. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.618683-45-vol. 59-4